


110 HR 2343 RH: Education Begins at Home Act of

U.S. House of Representatives
2008-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 559
		110th CONGRESS
		2d Session
		H. R. 2343
		[Report No. 110–818, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			May 16, 2007
			Mr. Davis of Illinois
			 (for himself and Mr. Platts)
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		
			August 1, 2008
			Reported from the Committee on
			 Education and Labor with
			 an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			August 1, 2008
			Referral to the Committee on
			 Armed Services extended
			 for a period ending not later than September 12, 2008
		
		
			September 12, 2008
			Referral to the Committee on
			 Armed Services extended
			 for a period ending not later than September 19, 2008
		
		
			September 19, 2008
			Additional sponsors: Mr.
			 Larson of Connecticut, Mr.
			 Edwards, Mr. Bishop of
			 Georgia, Mr. Clay,
			 Mr. McCotter,
			 Mr. LaHood,
			 Mr. Hulshof,
			 Mrs. Davis of California,
			 Mr. Boswell,
			 Mr. Boucher,
			 Mr. Price of North Carolina,
			 Mr. Moore of Kansas,
			 Mr. Gonzalez,
			 Mr. Hinojosa,
			 Mr. Honda,
			 Mr. Jefferson,
			 Mr. Miller of North Carolina,
			 Mr. Petri,
			 Mr. Kucinich,
			 Mr. McHugh,
			 Mr. Carnahan,
			 Ms. Woolsey,
			 Mr. Grijalva,
			 Ms. Linda T. Sánchez of California,
			 Mr. Michaud,
			 Ms. DeLauro,
			 Mr. Abercrombie,
			 Mr. Souder,
			 Mrs. McCarthy of New York,
			 Ms. Corrine Brown of Florida,
			 Mr. Brady of Pennsylvania,
			 Mr. Ehlers,
			 Mr. Conyers,
			 Ms. Hooley,
			 Mr. Cummings,
			 Mr. Allen,
			 Ms. Schakowsky,
			 Mr. Hare, Mr. Altmire, Mr.
			 Cooper, Mr. Doggett,
			 Ms. Baldwin,
			 Mr. Payne,
			 Mr. Hinchey,
			 Mrs. Christensen,
			 Mr. Kennedy,
			 Mr. Scott of Virginia,
			 Mr. Kuhl of New York,
			 Mr. Rush, Mr. McDermott, Ms.
			 Jackson-Lee of Texas, Mr.
			 McNulty, Mr. Emanuel,
			 Mr. Berry,
			 Mr. Inslee,
			 Mr. Renzi,
			 Mr. Loebsack,
			 Ms. Hirono,
			 Mr. Wamp, Mr. Tierney, Mr.
			 Holt, Mr. Johnson of
			 Georgia, Mr. Kildee,
			 Mr. Wu, Mr. Murtha, and Ms.
			 Moore of Wisconsin
		
		
			September 19, 2008
			Committee on Armed
			 Services discharged; committed to the Committee of the Whole
			 House on the State of the Union and ordered to be printed
			For text of introduced bill, see copy of bill as
			 introduced on May 16, 2007
		
		A BILL
		To expand quality programs of early
		  childhood home visitation that increase school readiness, child abuse and
		  neglect prevention, and early identification of developmental and health
		  delays, including potential mental health concerns, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Education Begins at Home Act of
			 2008.
		2.Findings and
			 purposes
			(a)FindingsCongress finds that—
				(1)the home is the first and
			 most important learning environment for children, and parents are their
			 children’s first and most influential teacher;
				(2)parent education and
			 family support can promote parents’ ability to enhance their children’s
			 development from birth until entry into kindergarten, thereby helping parents
			 to prepare their children for success in school;
				(3)undiagnosed and
			 unaddressed developmental and health problems can impede overall child
			 development and school readiness;
				(4)all parents deserve and
			 can benefit from—
					(A)research-based
			 information regarding child development;
					(B)enrichment opportunities
			 with their children; and
					(C)early opportunities to
			 become involved with their communities and schools; and
					(5)early childhood home
			 visitation leads to positive outcomes for children and families, including
			 readiness for school, improved child health and development, positive parenting
			 practices, and reductions in child maltreatment.
				(b)PurposesThe
			 purposes of this Act are as follows:
				(1)To enable States, Indian
			 tribes, tribal organizations, territories, or possessions to deliver quality
			 programs of early childhood home visitation to pregnant women and parents of
			 children from birth until entry into kindergarten in order to promote positive
			 outcomes for children and families including: readiness for school, improved
			 child health and development, positive parenting practices, reductions in child
			 maltreatment, and enhanced parenting abilities to support their children’s
			 optimal cognitive, language, social-emotional, and physical development.
				(2)To expand quality
			 programs of early childhood home visitation so as to more effectively reach and
			 serve families with English language learners.
				(3)To expand quality
			 programs of early childhood home visitation so as to more effectively reach and
			 serve families serving in the military.
				(4)To establish a public
			 education and awareness campaign concerning the importance of the proper care
			 of infants and young children.
				3.DefinitionsIn this Act:
			(1)Eligible
			 familyThe term eligible family means—
				(A)a woman who is pregnant and the father of
			 the child if the father is available; or
				(B)a parent or primary caregiver of a child
			 under the age of entry into kindergarten, including grandparents or other
			 relatives of the child, and foster parents (including kinship caregivers), who
			 are serving as the primary caregiver, including a noncustodial parent who has
			 an on-going relationship with and, at times, provides physical care for such
			 child.
				(2)English language
			 learnerThe term English language learner, used
			 with respect to an individual, means an individual—
				(A)who—
					(i)was not born in the
			 United States or whose native language is a language other than English;
					(ii)(I)is a Native American (as
			 defined in section 9101 of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 7801)), an Alaska Native, or a native resident of an outlying area
			 (as defined in such section 9101); and
						(II)comes from an
			 environment where a language other than English has had a significant impact on
			 the individual’s level of English language proficiency; or
						(iii)is migratory, whose
			 native language is a language other than English, and who comes from an
			 environment where a language other than English is dominant; and
					(B)whose difficulties in
			 speaking or understanding the English language may be sufficient to deny such
			 individual—
					(i)the ability to
			 successfully achieve in a classroom in which the language of instruction is
			 English; or
					(ii)the opportunity to
			 participate fully in society.
					(3)Home
			 visitationThe term
			 home visitation means services provided in the permanent or
			 temporary residence, or in a mutually agreed upon location in the community, of
			 the individual receiving such services.
			(4)Indian
			 tribeThe term Indian tribe has the meaning given
			 such term in section 4(e) of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b).
			(5)SecretaryExcept
			 as provided in section 6, the term Secretary means the Secretary
			 of Health and Human Services.
			(6)StateThe
			 term State means each of the 50 States, the District of Columbia,
			 and the Commonwealth of Puerto Rico.
			(7)Territories and
			 possessionsThe term territories and possessions
			 shall include American Samoa, the Commonwealth of the Northern Mariana Islands,
			 Guam, and the United States Virgin Islands.
			(8)Tribal
			 organizationThe term tribal organization has the
			 meaning given the term in section 4(l) of the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450b).
			4.Grants for early
			 childhood home visitation
			(a)AuthorizationThe Secretary, in consultation with the
			 Secretary of Education, shall make grants to States, Indian tribes, tribal
			 organizations, territories and possessions to enable States, Indian tribes,
			 tribal organizations, territories and possessions to establish or expand
			 quality programs of early childhood home visitation as specified under
			 subsection (e). Each grant shall consist of the allotment determined under
			 subsection (b).
			(b)Determination of
			 Reservations; Amount of Allotments; Authorization of Appropriations
				(1)Reservations from
			 appropriationsFrom the total amount made available to carry out
			 this section for a fiscal year, the Secretary shall reserve—
					(A)3 percent for an
			 independent evaluation of the activities carried out under this Act, as
			 specified in section 7;
					(B)not more than 3 percent
			 for Federal administrative costs;
					(C)not more than 2 percent
			 of the funds appropriated for any fiscal year for payments to Indian tribes or
			 tribal organizations with an approved application under this section;
					(D)not more than ½ of 1
			 percent of the funds appropriated for any fiscal year for payments to
			 territories and possessions with an approved application under this section;
			 and
					(E)2 percent for training
			 and technical assistance for States.
					(2)State allotments for
			 early childhood home visitation
					(A)In
			 generalIn accordance with subparagraph (B), the Secretary shall
			 allot among each of the eligible States the total amount made available to
			 carry out this section for any fiscal year and not reserved under paragraph
			 (1), to support early childhood home visitation programs in accordance with
			 this section.
					(B)Determination of state
			 allotmentsThe Secretary shall allot the amount made available
			 under subparagraph (A) for a fiscal year among the eligible States in
			 proportion to the number of children, aged from birth through 5 years from
			 families whose income is below the poverty line, who reside within the State,
			 compared to the number of such individuals who reside in all such States for
			 that fiscal year.
					(3)Payments to tribes and
			 territories
					(A)Out of the funds reserved
			 under paragraph (1)(C), the Secretary shall provide funds to each Indian tribe
			 or tribal organization with an approved application under this section in
			 accordance with the respective needs described in that application.
					(B)Out of the funds reserved
			 under paragraph (1)(D), the Secretary shall provide funds to each territory or
			 possession with an approved application under this section in accordance with
			 the respective needs described in that application.
					(4)Applications of Indian
			 tribes, tribal organizations, territories, or possessions
					(A)Subject to subparagraph
			 (B), the Secretary shall approve an application of an Indian tribe, tribal
			 organization, territory, or possession based on the quality of the
			 application.
					(B)The Secretary may exempt
			 an application submitted by an Indian tribe, tribal organization, territory, or
			 possession from any requirement of this section that the Secretary determines
			 would be inappropriate to apply taking into account the resources, needs, and
			 other circumstances of the Indian tribe, tribal organization territory, or
			 possession with the exception of the provision of quality early childhood home
			 visitation and participation in the independent evaluation outlined in section
			 7.
					(5)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $150,000,000 for fiscal year 2009 and such sums as may be
			 necessary for fiscal years 2010 through 2013.
				(c)Grant
			 ApplicationsA State, Indian tribe, tribal organization,
			 territory, or possession that desires to receive a grant under this section
			 shall submit an application to the Secretary at such time, in such manner, and
			 containing such information as the Secretary may require. For the purposes of
			 this subsection, the term State includes Indian tribes, tribal
			 organizations, territories, or possessions. The application shall contain the
			 following information:
				(1)An assurance that the
			 Governor of the State has designated a lead State agency, such as the State
			 educational agency or the State health and human services agency, to carry out
			 the activities under this section.
				(2)An assurance that the
			 State will reserve 3 percent of such grant for evaluation and will participate
			 in the independent evaluation under section 7.
				(3)An assurance that the
			 State will reserve 10 percent of the grant funds for training and technical
			 assistance to programs of early childhood home visitation.
				(4)An assurance that the
			 State will authorize child care resource and referral agencies to refer parents
			 seeking home visitation services.
				(5)An assurance that in
			 supporting early childhood home visitation programs under this section the
			 State shall identify and prioritize serving communities that are in high need
			 of such services, such as communities with—
					(A)low student
			 achievement;
					(B)high rates of teen
			 pregnancy;
					(C)high proportions of low
			 income families;
					(D)high incidences of child
			 abuse;
					(E)high rates of children
			 with developmental delays or disabilities;
					(F)large concentrations of
			 individuals who are English language learners;
					(G)large concentrations of
			 individuals currently serving in the Armed Forces; and
					(H)large concentrations of
			 individuals who formerly served in the Armed Forces.
					(6)The results of a
			 statewide needs assessment that describes—
					(A)the quality and capacity
			 of existing programs of early childhood home visitation in the State;
					(B)the number and types of
			 eligible families who are receiving services under such programs; and
					(C)the gaps in early
			 childhood home visitation in the State, including identification of communities
			 that are in high need of such services.
					(7)A State plan containing
			 the following:
					(A)A description of the
			 State’s plan to prioritize establishing or expanding high quality programs of
			 early childhood home visitation programs in communities that are in high need
			 of such programs.
					(B)A description of the high
			 quality programs of early childhood home visitation that will be supported by a
			 grant under this section.
					(C)A description of how the
			 proposed program of early childhood home visitation will promote positive
			 parenting skills and children’s early learning and development.
					(D)A description of how the
			 proposed program of early childhood home visitation will incorporate the
			 authorized activities described in subsection (e).
					(E)How the lead State agency
			 will build on and promote coordination among existing programs of early
			 childhood home visitation in an effort to promote an array of home visitation
			 programs to ensure more eligible families are being served and are getting the
			 most appropriate services to meet their needs.
					(F)How the lead State agency will promote
			 collaboration among a broad range of child- and family-serving programs,
			 including—
						(i)early childhood home visitation programs,
			 including targeted grants awarded under sections 5 and 6;
						(ii)early childhood care and
			 education programs;
						(iii)activities carried out
			 under part C of the Individuals with Disabilities Education Act (20 U.S.C. 1431
			 et seq.) and section 619 of the Individuals with Disabilities Education Act (20
			 U.S.C. 1419);
						(iv)child abuse prevention
			 and treatment programs, and State and local child protection systems;
						(v)Medicaid and State
			 Children’s Health Insurance programs;
						(vi)nutrition assistance
			 programs;
						(vii)parental substance
			 abuse and mental health prevention and treatment programs;
						(viii)domestic and family
			 violence prevention programs;
						(ix)child support
			 enforcement programs;
						(x)workforce development
			 programs;
						(xi)the State Temporary
			 Assistance to Needy Families program;
						(xii)early childhood
			 intervention programs, such as mental health prevention and treatment
			 services;
						(xiii)State and local
			 educational agencies; and
						(xiv)other appropriate
			 child-serving programs in the State in order to facilitate the coordinated
			 delivery of services for eligible families.
						(G)How the lead State agency
			 will provide for the training and technical assistance to programs of early
			 childhood home visitation involved in activities under this section to more
			 effectively meet the needs of the eligible families served, with sensitivity to
			 cultural variations in attitudes toward formal support services and parenting
			 norms.
					(H)How the lead State agency
			 will evaluate the activities supported under this section in order to assess
			 outcomes including, but not limited to—
						(i)parental outcomes related to child health
			 and development, including parent knowledge of early learning and
			 development;
						(ii)child health, cognitive, language,
			 social-emotional, and physical development;
						(iii)child maltreatment;
						(iv)school readiness;
			 and
						(v)links to community
			 services.
						(I)A description of how the
			 lead State agency will ensure home visitation programs prioritize outreach
			 activities to target fathers and include fathers in the program where safe and
			 appropriate.
					(J)A description of how the
			 lead State agency will ensure that services are made available under the
			 program to grandparents, other relatives or foster parents, of a child from
			 birth through age 5 who serve as the primary caregiver of the child.
					(K)Such other information as
			 the Secretary may require.
					(d)Approval of
			 Applications
				(1)In
			 generalThe Secretary shall
			 approve an application under this section based on the recommendations of a
			 peer review panel, as described in paragraph (2).
				(2)Peer review
			 panelThe peer review panel shall include individuals with
			 experience in varying models of home visitation, including not fewer
			 than—
					(A)3 individuals who are
			 experts in the field of home visitation;
					(B)2 individuals who are
			 experts in early childhood development;
					(C)1 individual with
			 expertise implementing a statewide program of early childhood home
			 visitation;
					(D)1 individual who is a
			 board certified pediatrician or a developmental pediatrician; and
					(E)1 individual with
			 experience in administering public or private (including community-based) child
			 maltreatment prevention programs.
					(3)RecommendationsThe
			 panel shall recommend applicants to the Secretary based on the quality of their
			 applications. In addition to ensuring that the application is complete, the
			 panel shall consider—
					(A)the quality of the
			 statewide needs assessment, described in subsection (c)(6);
					(B)the quality of the
			 programs to be funded by the grant, described in subsection (c)(7)(B), and the
			 capacity of such programs to establish or expand high quality home visitation
			 services;
					(C)the plan to enhance and
			 improve services in the State through collaboration described in subsections
			 (c)(7)(E) and (c)(7)(F);
					(D)the State’s plan to
			 prioritize serving communities in high need of home visitation programs;
			 and
					(E)the State’s plan for
			 delivering effective training and technical assistance.
					(e)State Uses of
			 FundsEach State that receives a grant under this section
			 shall—
				(1)provide to as many
			 eligible families in the State as practicable, voluntary early childhood home
			 visitation, on not less frequently than a monthly basis with greater frequency
			 of services for those eligible families identified with additional needs,
			 through the implementation of high quality programs of early childhood home
			 visitation that—
					(A)adopt a clear, consistent
			 model that—
						(i)is research-based;
						(ii)is grounded in
			 empirically-based knowledge related to home visiting and child health or child
			 development;
						(iii)is linked to
			 program-determined outcomes;
						(iv)is associated with a
			 national organization or institution of higher education (as defined under
			 section 101 of the Higher Education Act of 1965), that has comprehensive home
			 visitation program standards, including standardized training and on-going
			 professional development, that ensure high quality service delivery and
			 continuous program quality improvement;
						(v)has been evaluated, and
			 the results of the evaluation have been published in a peer-reviewed journal;
			 and
						(vi)has been in existence at
			 least 3 consecutive years prior to the program being funded under this
			 Act;
						(B)employ well-trained and
			 competent staff, as demonstrated by education or training, and the provision of
			 ongoing and specific training on the model being delivered;
					(C)maintain high quality
			 supervision that supports home visitor competencies;
					(D)show strong
			 organizational capacity to implement the program involved;
					(E)establish appropriate
			 linkages and referral networks to other community resources and
			 supports;
					(F)monitor fidelity of
			 program implementation to assure that services are delivered according to the
			 specified model;
					(G)establish procedures to promote
			 participation of fathers, where safe and appropriate;
					(H)are research-based and
			 provide parents with—
						(i)knowledge of
			 age-appropriate child development in cognitive, language, social-emotional, and
			 motor domains (including knowledge of second language acquisition, in the case
			 of English language learners);
						(ii)knowledge of realistic
			 expectations of age-appropriate child behaviors;
						(iii)knowledge of health and
			 wellness issues for children and parents;
						(iv)modeling, consulting,
			 and coaching on parenting practices;
						(v)skills to interact with
			 their child to enhance age-appropriate development;
						(vi)skills to recognize and
			 seek help for issues related to health, developmental delays, and social,
			 emotional, and behavioral skills;
						(vii)activities designed to
			 help parents become full partners in the education of their children;
			 and
						(viii)relevant information, consistent with State
			 child welfare agency training, concerning child welfare and protective services
			 resources if appropriate;
						(I)ascertain what health and
			 developmental services the family receives and works with providers of such
			 services to eliminate gaps in service by offering annual health, vision,
			 hearing, and developmental screening for children from birth to entry into
			 kindergarten, when not otherwise provided;
					(J)provide referrals for
			 eligible families, as needed, to additional resources available in the
			 community, such as center-based early education programs, child care services,
			 health or mental health services, family literacy programs, employment
			 agencies, social services, fatherhood programs, and child care resource and
			 referral agencies; and
					(K)offer group meetings (at
			 program discretion) for eligible families that—
						(i)further enhance the
			 information, activities, and skill-building addressed during home visitation;
			 and
						(ii)offer opportunities for
			 parents to meet with and support each other.
						(2)reserve 10 percent of the
			 grant funds to provide training and technical assistance, directly or through
			 contract, to early childhood home visitation programs relating to—
					(A)effective methods of
			 implementing parent education, conducting home visiting, and promoting positive
			 early childhood development;
					(B)the relationship of
			 health and well-being of pregnant women to prenatal and early childhood
			 development;
					(C)early childhood
			 development with respect to children from birth until entry into
			 kindergarten;
					(D)methods to help parents
			 promote emergent literacy, including second language acquisition for English
			 language learners, in their children from birth until entry into
			 kindergarten;
					(E)health, vision, hearing,
			 and developmental screenings;
					(F)strategies for helping
			 eligible families with special needs or those eligible families coping with
			 crisis;
					(G)recruiting, supervising,
			 and retaining qualified staff;
					(H)increasing services for
			 underserved populations;
					(I)methods to help parents
			 effectively respond to their children’s needs and behaviors;
					(J)implementation of ongoing
			 program quality improvement and evaluation of activities and outcomes;
					(K)relevant issues related
			 to child welfare and protective services, with information provided being
			 consistent with State or local child welfare agency training;
					(L)effective methods of
			 successfully engaging fathers in programs for parents; and
					(M)the relationship of
			 father involvement to the health and well-being of pregnant women and to
			 prenatal and early childhood development;
					(3)ensure representatives from high quality
			 programs of early childhood home visitation operating in the State are included
			 in an existing State-level early childhood coordinating body, such as the State
			 Advisory Council on Early Childhood Care and Education (as defined in section
			 642B(b) of the Head Start Act), that meets regularly to address policy and
			 implementation issues that will improve the coordination and effectiveness of a
			 range of services for children and families; and
				(4)use not more than 5
			 percent of the amount of grant funds received under this section for the
			 administration of the grant, including planning, administration, and annual
			 reporting.
				(f)Maintenance of
			 EffortA State is entitled to receive its full allotment of funds
			 under this section for any fiscal year if the Secretary finds that the
			 aggregate expenditures within the State for quality programs of early childhood
			 home visitation for the fiscal year preceding the fiscal year for which the
			 determination is made was not less than 100 percent of such aggregate
			 expenditures for the second fiscal year preceding the fiscal year for which the
			 determination is made.
			(g)(1)State
			 matchIn order to receive an
			 allotment under subsection (b)(2), a State shall match the amount of such
			 allotment with funds not derived from other Federal sources on the following
			 basis:
					(A)10 percent of such
			 allotment for fiscal year 2011;
					(B)20 percent of such
			 allotment for fiscal year 2012; and
					(C)30 percent of such
			 allotment for fiscal year 2013.
					(2)Match
			 requirementThe funds resulting from the requirement in paragraph
			 (1) shall be exported in accordance with the requirements of this
			 section.
				(h)Reporting
			 RequirementsEach State that receives a grant under this section
			 shall submit an annual report to the Secretary regarding the State’s progress
			 in addressing the purposes of this Act. Such report shall include, at a
			 minimum, a description of—
				(1)actual service delivery
			 provided under the grant including—
					(A)program characteristics,
			 including descriptive information on the service model used and actual program
			 performance;
					(B)provider characteristics,
			 including staff qualifications, work experience, and demographic
			 characteristics; and
					(C)recipient
			 characteristics, including number, demographic characteristics, and family
			 retention;
					(2)recipient outcomes that
			 are consistent with program goals, including, where appropriate given the
			 program being evaluated—
					(A)parent knowledge of early learning and
			 development;
					(B)child health, cognitive, language,
			 social-emotional, and physical developmental indicators;
					(C)child maltreatment indicators;
					(D)school readiness
			 indicators; and
					(E)links to community
			 services;
					(3)the research-based
			 instruction, materials, and activities being used in the activities funded
			 under the grant;
				(4)the training and
			 technical assistance, including ongoing professional development, provided to
			 programs supported under the grant;
				(5)beginning at the end of
			 the second year of the grant, the results of evaluations described in
			 subsection (c)(7)(H); and
				(6)the annual program implementation costs,
			 including the cost per family served under the program.
				5.Targeted grants for
			 early childhood home visitation for families with English language
			 learners
			(a)In
			 GeneralThe Secretary, in consultation with the Secretary of
			 Education, shall make grants, on a competitive basis, to eligible applicants to
			 enable such applicants to support and expand local efforts to deliver services
			 through quality programs of early childhood home visitation to eligible
			 families with English language learners.
			(b)Eligible
			 ApplicantIn this section, the term eligible
			 applicant means—
				(1)1 or more local
			 educational agencies (as defined in section 9101 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801)); and
				(2)1 or more public or
			 private community-based organizations or agencies that serve eligible families
			 and are capable of establishing and implementing high quality programs of early
			 childhood home visitation.
				(c)ApplicationsAn
			 eligible applicant that desires to receive a grant under this section shall
			 submit an application to the Secretary at such time, in such manner, and
			 containing such information as the Secretary may require. The application shall
			 include a description of—
				(1)the results of a
			 communitywide needs assessment that demonstrates the need for services to
			 eligible families with English language learners and describes—
					(A)community
			 demographics;
					(B)the quality and capacity
			 of existing programs of early childhood home visitation for eligible families
			 with English language learners in the community;
					(C)the gaps in programs of
			 early childhood home visitation for eligible families with English language
			 learners in the community; and
					(D)the type of program of
			 early childhood home visitation necessary to address the gaps
			 identified;
					(2)the program of early
			 childhood home visitation that will be supported by the grant under this
			 section;
				(3)how the proposed program
			 of early childhood home visitation will promote positive parenting skills and
			 children’s early learning and development;
				(4)how the proposed program
			 of early childhood home visitation will incorporate the authorized activities
			 described in subsection (e);
				(5)how services provided
			 through a grant under this section will use materials that are appropriate for
			 eligible families with English language learners;
				(6)how the activities under
			 this section will build on and promote coordination among existing programs of
			 early childhood home visitation, if such programs exist in the community, in an
			 effort to promote an array of home visitation that ensures more eligible
			 families with English language learners are being served and are getting the
			 most appropriate services to meet their needs;
				(7)how the program will
			 ensure that—
					(A)where appropriate to the
			 program goals of the home visiting model, families participating in early
			 childhood home visitation programs with English language learners will be
			 introduced to and connected with their local schools to encourage ongoing
			 parental involvement in their children’s education; and
					(B)the activities under this
			 section will support the preparation of children for school;
					(8)how channels of
			 communication will be established between staff of programs of early childhood
			 home visitation and staff of other early childhood education programs, such as
			 Head Start programs carried out under the Head Start Act (42 U.S.C. 9831 et
			 seq.) and Early Head Start programs carried out under section 645A of such Act,
			 preschool programs, and child care programs, to facilitate the coordination of
			 services for eligible families with English language learners;
				(9)how eligible families
			 with English language learners will be recruited and retained to receive
			 services under this section;
				(10)how training and
			 technical assistance will be provided to help the staff of programs of early
			 childhood home visitation involved in activities under this section to more
			 effectively serve eligible families with English language learners;
				(11)how the eligible
			 applicant will evaluate the activities supported under this section in order to
			 demonstrate outcomes related to the—
					(A)number of eligible
			 families with English language learners served by programs of early childhood
			 home visitation;
					(B)parental knowledge of
			 early learning and development;
					(C)positive parenting
			 practices related to early learning and development; and
					(D)children’s cognitive,
			 language, social-emotional, and physical development;
					(12)how the proposed program will conduct
			 outreach activities to target both mothers and fathers and increase father
			 involvement where safe and appropriate; and
				(13)such other information
			 as the Secretary may require.
				(d)Approval of
			 Applications
				(1)In
			 generalThe Secretary shall select applicants for funding under
			 this section based on the quality of the applications and the recommendations
			 of a peer review panel, as described in paragraph (2).
				(2)Peer review
			 panelThe peer review panel shall include not fewer than—
					(A)2 individuals who are
			 experts in the field of home visitation;
					(B)2 individuals who are
			 experts in early childhood development;
					(C)2 individuals who are
			 experts in serving eligible families with English language learners;
					(D)1 individual who is a
			 board certified pediatrician or a developmental pediatrician; and
					(E)1 individual with
			 expertise in administering public or private (including community-based) child
			 maltreatment prevention programs.
					(e)Authorized
			 ActivitiesEach eligible applicant that receives a grant under
			 this section shall carry out the following activities:
				(1)Providing to as many
			 eligible families with English language learners as practicable, voluntary
			 early childhood home visitation, on not less frequently than a monthly basis,
			 through the implementation of quality programs of early childhood home
			 visitation that are research-based that provide parents with—
					(A)knowledge of
			 age-appropriate child development in cognitive, language, social-emotional, and
			 motor domains;
					(B)knowledge of realistic
			 expectations of age-appropriate child behaviors;
					(C)knowledge of health and
			 wellness issues for children and parents;
					(D)modeling, consulting, and
			 coaching on parenting practices;
					(E)skills to interact with
			 their child to enhance age-appropriate development;
					(F)skills to recognize and
			 seek help for issues related to health, developmental delays, and social,
			 emotional, and behavioral skills; and
					(G)activities designed to
			 help parents become full partners in the education of their children.
					(2)Ascertaining what health and developmental
			 services the family receives and working with these providers to eliminate gaps
			 in service by offering annual health, vision, hearing, and developmental
			 screening for children from birth to entry into kindergarten, when not
			 otherwise provided.
				(3)Providing referrals for
			 participating eligible families with English language learners, as needed, to
			 additional resources available in the community, such as center-based early
			 education programs, child care services, health or mental health services,
			 family literacy programs, employment agencies, social services, and child care
			 resource and referral agencies.
				(4)Offering group meetings
			 (at program discretion), on not less frequently than a monthly basis, for
			 eligible families with English language learners that—
					(A)further enhance the
			 information, activities, and skill-building addressed during home
			 visitation;
					(B)offer opportunities for
			 parents to meet with and support each other; and
					(C)address challenges facing
			 eligible families with English language learners.
					(5)Providing training and
			 technical assistance to early childhood home visitation staff relating
			 to—
					(A)effective service to
			 eligible families with English language learners, including skills to address
			 challenges facing English language learners;
					(B)effective methods of
			 implementing parent education, conducting home visiting, and promoting quality
			 early childhood development, with sensitivity to cultural variations in
			 parenting norms and attitudes toward formal support services;
					(C)the relationship of
			 health and well-being of pregnant women to prenatal and early child
			 development;
					(D)early childhood
			 development with respect to children from birth until entry into
			 kindergarten;
					(E)methods to help parents
			 promote emergent literacy in their children from birth until entry into
			 kindergarten;
					(F)implementing strategies
			 for helping eligible families with English language learners coping with a
			 crisis;
					(G)recruiting, supervising,
			 and retaining qualified staff;
					(H)increasing services for
			 underserved eligible families with English language learners;
					(I)methods to help parents
			 effectively respond to their children’s needs and behaviors;
					(J)implementation of ongoing
			 program quality improvement and evaluation of activities and outcomes;
			 and
					(K)the relationship of father involvement to
			 the health and well-being of pregnant women and to prenatal and early childhood
			 development.
					(6)Coordinating existing
			 programs of early childhood home visitation in order to effectively and
			 efficiently meet the needs of more eligible families with English language
			 learners.
				(f)Reporting
			 RequirementsEach applicant
			 that receives a grant under this section to carry out a program shall submit an
			 annual report to the Secretary, and the lead State agency as described in
			 section 4(c)(1), regarding the progress of such program in addressing the
			 purposes of this Act. Such report shall include, at a minimum, a description
			 of—
				(1)actual service delivery
			 provided under the grant including—
					(A)program characteristics
			 including descriptive information on the service model used and actual program
			 performance;
					(B)provider characteristics
			 including staff qualifications, work experience, and demographic
			 characteristics;
					(C)recipient characteristics
			 including number, demographic characteristics, and rates of family retention in
			 programs; and
					(D)an estimate of annual
			 program implementation costs;
					(2)recipient outcomes that
			 are consistent with program goals including, where appropriate given the
			 program being evaluated—
					(A)parental
			 practices;
					(B)child health and
			 development indicators;
					(C)child maltreatment
			 indicators;
					(D)school readiness
			 indicators; and
					(E)links to community
			 services;
					(3)the research-based
			 instruction, materials, and activities being used in the activities funded
			 under the grant; and
				(4)the training and
			 technical assistance, including ongoing professional development, provided to
			 programs supported under the grant.
				(g)Supplement not
			 SupplantGrant funds provided under this section shall be used to
			 supplement, and not supplant, Federal and non-Federal funds available for
			 carrying out the activities described in this section.
			(h)Authorization of
			 AppropriationsThere is authorized to be appropriated to carry
			 out this section $20,000,000 for fiscal year 2009 and such sums for fiscal
			 years 2010 through 2013.
			6.Targeted grants for
			 early childhood home visitation for military families
			(a)In
			 GeneralThe Secretary of
			 Defense, in consultation with the Secretary of Education and the Secretary of
			 Health and Human Services, shall make grants, on a competitive basis, to
			 eligible applicants to enable such applicants to support and expand efforts to
			 deliver services through high quality programs of early childhood home
			 visitation to eligible families with a family member in the Armed
			 Forces.
			(b)Eligible
			 ApplicantIn this section, the term eligible
			 applicant means any of the following:
				(1)A local educational
			 agency that receives payments under title VIII of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7701 et seq.).
				(2)A school of the defense
			 dependents’ education system under the Defense Dependents’ Education Act of
			 1978 (20 U.S.C. 921 et seq.).
				(3)A school established
			 under section 2164 of title 10, United States Code.
				(4)A community-based
			 organization serving families with a family member in the Armed Forces.
				(c)ApplicationsAn
			 eligible applicant that desires to receive a grant under this section shall
			 submit an application to the Secretary of Defense at such time, in such manner,
			 and containing such information as the Secretary of Defense may require. The
			 application shall include a description of—
				(1)the results of a
			 communitywide needs assessment that demonstrates the need for services to
			 eligible families with a family member in the Armed Forces and
			 describes—
					(A)community
			 demographics;
					(B)the quality and capacity
			 of existing programs of early childhood home visitation for eligible families
			 with a family member in the Armed Forces;
					(C)the gaps in programs of
			 early childhood home visitation for eligible families with a family member in
			 the Armed Forces; and
					(D)the type of program of
			 early childhood home visitation necessary to address the gaps
			 identified;
					(2)the program of early
			 childhood home visitation that will be supported by the grant under this
			 section;
				(3)how the proposed program
			 of early childhood home visitation will promote positive parenting skills and
			 children’s early learning and development;
				(4)how the proposed program
			 of early childhood home visitation will incorporate the authorized activities
			 described in subsection (f);
				(5)how services provided
			 through a grant under this section will use materials that are appropriate
			 toward eligible families with a family member in the Armed Forces;
				(6)how the activities under
			 this section will build on and promote coordination with existing programs of
			 early childhood home visitation, if such programs exist in the community, in an
			 effort to promote an array of home visitation that ensures more eligible
			 families with a family member in the Armed Forces are being served and are
			 getting the most appropriate services to meet their needs;
				(7)how the program will
			 ensure that—
					(A)where appropriate to the
			 program goals of the home visiting model, families participating in early
			 childhood home visitation programs with a family member in the Armed Forces
			 will be introduced to and connected with their local schools to encourage
			 ongoing parental involvement in their children’s education; and
					(B)the activities under this
			 section will support the preparation of children for school;
					(8)how channels of
			 communication will be established between staff of programs of early childhood
			 home visitation and staff of other early childhood education programs, such as
			 Head Start programs carried out under the Head Start Act (42 U.S.C. 9831 et
			 seq.) and Early Head Start programs carried out under section 645A of such Act,
			 preschool programs, family support programs, and child care programs, to
			 facilitate the coordination of services for eligible families with a family
			 member in the Armed Forces;
				(9)how eligible families
			 with a family member in the Armed Forces will be recruited and retained to
			 receive services under this section;
				(10)how training and
			 technical assistance will be provided to help programs of early childhood home
			 visitation involved in activities under this section to more effectively serve
			 eligible families with a family member in the Armed Forces;
				(11)how the eligible
			 applicant will evaluate the activities supported under this section in order to
			 demonstrate outcomes related to the—
					(A)number of eligible
			 families with a family member in the Armed Forces served by programs of early
			 childhood home visitation;
					(B)parental knowledge of
			 early learning and development;
					(C)positive parenting
			 practices related to early learning and development; and
					(D)children’s cognitive,
			 language, social-emotional, and physical development;
					(12)how the proposed program will conduct
			 outreach activities to target both mothers and fathers and increase father
			 involvement where safe and appropriate; and
				(13)such other information
			 as the Secretary of Defense may require.
				(d)Approval of Local
			 Applications
				(1)In
			 generalThe Secretary of Defense shall select applicants for
			 funding under this section based on the quality of the applications and the
			 recommendations of a peer review panel, as described in paragraph (2).
				(2)Peer review
			 panelThe peer review panel shall include not fewer than—
					(A)2 individuals who are
			 experts in the field of home visitation;
					(B)2 individuals who are
			 experts in early childhood development;
					(C)2 individuals who are
			 experts in family support for military families;
					(D)1 individual who is a
			 board certified pediatrician or developmental pediatrician; and
					(E)1 individual with
			 expertise in administering public or private (including community-based) child
			 maltreatment prevention programs.
					(e)Authorized
			 ActivitiesEach eligible applicant that receives a grant under
			 this section shall carry out the following activities:
				(1)Providing to as many
			 eligible families with a family member in the Armed Forces as practicable,
			 voluntary early childhood home visitation, on not less frequently than a
			 monthly basis, through the implementation of quality programs of early
			 childhood home visitation that are research-based and that provide parents
			 with—
					(A)knowledge of
			 age-appropriate child development in cognitive, language, social-emotional, and
			 motor domains;
					(B)knowledge of realistic
			 expectations of age-appropriate child behaviors;
					(C)knowledge of health and
			 wellness issues for children and parents;
					(D)modeling, consulting, and
			 coaching on parenting practices;
					(E)skills to interact with
			 their child to enhance age-appropriate development;
					(F)skills to recognize and
			 seek help for issues related to health, developmental delays, and social,
			 emotional, and behavioral skills; and
					(G)activities designed to
			 help parents become full partners in the education of their children.
					(2)Ascertaining what health and developmental
			 services the family receives and working with these providers to eliminate gaps
			 in service by offering annual health, vision, hearing, and developmental
			 screening for children from birth to entry into kindergarten, when not
			 otherwise provided.
				(3)Providing referrals for
			 participating eligible families with a family member in the Armed Forces, as
			 needed, to additional resources available in the community, such as
			 center-based early education programs, child care services, health or mental
			 health services, family literacy programs, employment agencies, social
			 services, and child care resource and referral agencies.
				(4)Offering group meetings
			 (at program discretion), on not less frequently than a monthly basis, for
			 eligible families with a family member in the Armed Forces that—
					(A)further enhance the
			 information, activities, and skill-building addressed during home
			 visitation;
					(B)offer opportunities for
			 parents to meet with and support each other; and
					(C)address challenges facing
			 eligible families with a family member in the Armed Forces.
					(5)Providing training and
			 technical assistance to early childhood home visitation staff relating
			 to—
					(A)effective service to
			 eligible families with a family member in the Armed Forces;
					(B)effective methods of
			 implementing parent education, conducting home visiting, and promoting quality
			 early childhood development, with sensitivity to cultural variations in
			 parenting norms and attitudes toward formal support services;
					(C)the relationship of
			 health and well-being of pregnant women to prenatal and early child
			 development;
					(D)early childhood
			 development with respect to children from birth until entry into
			 kindergarten;
					(E)methods to help parents
			 promote emergent literacy in their children from birth until entry into
			 kindergarten;
					(F)implementing strategies
			 for helping eligible families with a family member in the Armed Forces coping
			 with crisis;
					(G)recruiting, supervising,
			 and retaining qualified staff;
					(H)increasing services for
			 underserved eligible families with a family member in the Armed Forces;
					(I)methods to help parents
			 effectively respond to their children’s needs and behaviors;
					(J)implementation of ongoing
			 program quality improvement and evaluation of activities and outcomes;
			 and
					(K)the relationship of father involvement to
			 the health and well-being of pregnant women and to prenatal and early childhood
			 development.
					(6)Coordinating existing
			 programs of early childhood home visitation in order to effectively and
			 efficiently meet the needs of more eligible families with a family member in
			 the Armed Forces.
				(f)Reporting
			 RequirementsEach applicant
			 that receives a grant under this section to carry out a program shall submit an
			 annual report to the Secretary, and the lead State agency as described in
			 section 4(c)(1), regarding the progress of such program in addressing the
			 purposes of this Act. Such report shall include, at a minimum, a description
			 of—
				(1)actual service delivery
			 provided under the grant including—
					(A)program characteristics
			 including descriptive information on the service model used and actual program
			 performance;
					(B)provider characteristics
			 including staff qualifications, work experience, and demographic
			 characteristics;
					(C)recipient characteristics
			 including number, demographic characteristics, and family retention; and
					(D)an estimate of annual
			 program implementation costs;
					(2)recipient outcomes that
			 are consistent with program goals including, where appropriate given the
			 program being evaluated—
					(A)parental
			 practices;
					(B)child health and
			 development indicators;
					(C)child maltreatment
			 indicators;
					(D)school readiness
			 indicators; and
					(E)links to community
			 services;
					(3)the research-based
			 instruction, materials, and activities being used in the activities funded
			 under the grant; and
				(4)the training and
			 technical assistance, including ongoing professional development, provided to
			 programs supported under the grant.
				(g)Supplement not
			 SupplantGrant funds provided under this section shall be used to
			 supplement, and not supplant, Federal and non-Federal funds available for
			 carrying out the activities described in this section.
			(h)Authorization of
			 AppropriationsThere are authorized to be appropriated to carry
			 out this section $20,000,000 for fiscal year 2009 and such sums as may be
			 necessary for fiscal years 2010 through 2013.
			7.Evaluation
			(a)In
			 GeneralFrom funds reserved under section 4(b)(1)(A), the
			 Secretary shall conduct, through grant or contract, an independent evaluation
			 of the effectiveness of home visitation programs carried out under this
			 Act.
			(b)Reports
				(1)Interim
			 reportNot later than 2 years after the date of enactment of this
			 Act, the Secretary shall submit an interim report on the evaluation conducted
			 pursuant to subsection (a) to the Committee on Health, Education, Labor, and
			 Pensions of the Senate and the Committee on Education and Labor of the House of
			 Representatives.
				(2)Final
			 reportNot later than 4 years after the date of enactment of this
			 Act, the Secretary shall submit a final report on the evaluation conducted
			 pursuant to subsection (a) to the committees described in paragraph (1).
				(c)StudyThe
			 independent evaluation conducted under this section shall examine the
			 following:
				(1)The effect of home
			 visiting programs on child and parent outcomes, consistent with program goals,
			 including, where appropriate given the program being evaluated, parental
			 outcomes related to child health and development, parenting practices, child
			 health and development, child maltreatment, school readiness, and links to
			 community services.
				(2)The effectiveness of
			 early childhood home visitation on different populations, including the extent
			 to which variability exists in program ability to improve outcomes across
			 programs and populations.
				8.Reports to
			 Congress
			(a)In
			 generalThe Secretary shall annually provide a report to the
			 Committee on Education and Labor in the House of Representatives and the
			 Committee on Health, Education, Labor, and Pensions in the Senate, information
			 on the activities carried out under this Act.
			(b)ContentThe
			 reports submitted under this section shall, at a minimum, include information
			 about the programs carried out under this Act, including information on the
			 following:
				(1)descriptions of the high
			 need communities targeted by States for programs carried out under this
			 Act;
				(2)the service delivery
			 models funded under this Act;
				(3)program characteristics,
			 including—
					(A)staff qualifications and
			 demographic characteristics; and
					(B)recipient characteristics
			 including the number of families served, the demographic characteristics of the
			 families served, and family retention and duration of services;
					(4)program-reported
			 outcomes;
				(5)the findings from State
			 evaluations;
				(6)the research-based
			 instruction, materials, and activities being used in the activities funded
			 under the grant;
				(7)the training and
			 technical activities, including on-going professional development, provided to
			 programs; and
				(8)the annual program
			 implementation costs, including the cost per family served under the
			 program.
				9.Supporting new parents
			 through hospital education
			(a)In
			 GeneralThe Secretary shall develop and implement a public
			 information and educational campaign to inform the public and new parents about
			 the importance of proper care for infants and children under 5 years of age,
			 including healthy parent-child relationships, the demands and stress associated
			 with caring for infants, positive responses to infants’ challenging behaviors
			 including awareness of their social, emotional, and physical needs, awareness
			 of the vulnerability of young children to abusive practices, and the signs and
			 treatment of post-partum depression.
			(b)Elements
				(1)In
			 generalThe campaign developed under subsection (a) shall include
			 the following elements:
					(A)The dissemination of
			 educational and informational materials in print, audio, video, electronic, and
			 other media.
					(B)The use of public service
			 announcements and advertisements.
					(C)The dissemination of
			 effective child abuse prevention practices and techniques, including
			 information about research-based home visiting programs, respite care, crisis
			 nurseries, and parent support networks, to parents, caregivers, maternity
			 hospitals, children’s hospitals, pediatricians, child care centers,
			 organizations providing prenatal and postnatal care, and organizations
			 providing parenting education and support services.
					(D)Connection to existing
			 parental involvement programs.
					(2)Existing
			 programsThe Secretary, in implementing and executing the public
			 information and educational campaign under this section, should seek
			 collaboration with and referrals to existing parental involvement programs that
			 specialize in strengthening children’s cognitive skills, early literacy skills,
			 social or emotional and physical development and existing prenatal and early
			 childhood home visitation programs.
				(3)Existing state
			 requirementsThe Secretary, in implementing and executing the
			 public information and educational campaign under this section, shall consider
			 with pre-existing State requirements to ensure that no unnecessary burdens are
			 placed on hospitals, military hospitals, and birth centers receiving
			 educational materials.
				(c)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to carry out this section such sums as may be
			 necessary for fiscal years 2009 through 2013.
			
	
		September 19, 2008
		Committee on Armed
		  Services discharged; committed to the Committee of the Whole
		  House on the State of the Union and ordered to be printed
	
